  Case 18-04086         Doc 47      Filed 09/10/19 Entered 09/10/19 12:21:30                  Desc Main
                                     Document     Page 1 of 16


                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MASSACHUSETTS
                                                (CENTRAL DIVISION)
-----------------------------------------------------------------------x
In re                                                                   : Chapter 11
                                                                        :
CLARK-CUTLER-MCDERMOTT                                                  : Case No. 16-41188 (CJP)
COMPANY, et al.,                                                        :
                                                                        : (Jointly Administered and
                                         Debtors                        : Substantively Consolidated)
-----------------------------------------------------------------------x
CRAIG R. JALBERT, in his capacity as                                    :
Liquidating Trustee,                                                    :
                                         Plaintiff,                     :
                                                                        :
vs.                                                                     :
                                                                        : Adv. Proc. No. 18-04086
CIT GROUP INC., THE CIT                                                 :
GROUP/COMMERCIAL SERVICES, INC., :
And HANA FINANCIAL, INC.                                                :
                                         Defendants.                    :
-----------------------------------------------------------------------x

    CIT’S ANSWER TO COMPLAINT TO AVOID AND RECOVER TRANSFERS
           PURSUANT TO 11 U.S.C. §§ 547, 548, 549 AND 550 AND TO
             DISALLOW CLAIMS PURSUANT TO 11 U.S.C. §502

        Defendants CIT Group Inc. and The CIT Group/Commercial Services, Inc.

(collectively, “CIT”), by its attorneys, Hahn & Hessen LLP, answering the Amended

Complaint to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§ 547, 548, 549 and 550

dated January 3, 2019 (the “Complaint”) of the plaintiff, Craig R. Jalbert, in his capacity as

Liquidating Trustee (the “Plaintiff”) respectfully alleges as follows:

                                      NATURE OF THE CASE

                1.       Paragraph “1” of the Complaint sets forth Plaintiff’s description of this

action for which no response is required.

                2.       Paragraph “2” of the Complaint sets forth Plaintiff’s description of this

action and a reservation of rights for which no response is required other than indicating
  Case 18-04086        Doc 47   Filed 09/10/19 Entered 09/10/19 12:21:30           Desc Main
                                 Document     Page 2 of 16


that CIT likewise reserves all of its rights to respond to any objections to claims which may

be filed by the Plaintiff.

                                JURISDICTION AND VENUE

               3.      Paragraph “3” of the Complaint calls for a legal conclusion for which

no response is required.

               4.      CIT neither admits nor denies the allegations contained in Paragraph

“4” of the Complaint and respectfully refers the Court to the terms of the Complaint and the

provisions of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure referred

to therein for the import thereof.

               5.      Paragraph “5” of the Complaint calls for a legal conclusion for which

no response is required.

               6.      Paragraph “6” of the Complaint calls for a legal conclusion for which

no response is required.

                             PROCEDURAL BACKGROUND

   A. The Bankruptcy Case

               7.      Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “7” of the

Complaint and respectfully refer the Court to the docket of these proceedings and the terms

of the documents referenced therein for the provisions and import thereof.

               8.      Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “8” of the

Complaint and respectfully refer the Court to the docket of these proceedings and the terms

of the documents referenced therein for the provisions and import thereof.
                                               -2-
  Case 18-04086      Doc 47     Filed 09/10/19 Entered 09/10/19 12:21:30           Desc Main
                                 Document     Page 3 of 16


              9.      Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “9” of the

Complaint and respectfully refer the Court to the docket of these proceedings and the terms

of the documents referenced therein for the provisions and import thereof.

              10.     Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “10” of

the Complaint to the extent they refer to the filing of a pleading or entry of an order on the

docket of these proceedings, and respectfully refer the Court to such docket and the terms of

the documents referenced therein for the provisions and import thereof.

              11.     Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “11” of

the Complaint to the extent they refer to the filing of a pleading or entry of an order on the

docket of these proceedings, and respectfully refer the Court to such docket and the terms of

the documents referenced therein for the provisions and import thereof.

              12.     Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “12” of

the Complaint to the extent they refer to the filing of a pleading or entry of an order on the

docket of these proceedings, and respectfully refer the Court to such docket and the terms of

the documents referenced therein for the provisions and import thereof.

              13.     Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “13” of

the Complaint to the extent they refer to the filing of a pleading or entry of an order on the



                                               -3-
  Case 18-04086       Doc 47    Filed 09/10/19 Entered 09/10/19 12:21:30          Desc Main
                                 Document     Page 4 of 16


docket of these proceedings, and respectfully refer the Court to such docket and the terms of

the documents referenced therein for the provisions and import thereof.

   B. The Adversary Proceeding

              14.     Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “14” of

the Complaint to the extent they refer to the filing of a pleading or entry of an order on the

docket of these proceedings, and respectfully refer the Court to such docket and the terms of

the documents referenced therein for the provisions and import thereof.

              15.     CIT admits that the Court has entered various orders extending the

time for CIT to respond to the Complaint, and that the time to respond to the Complaint

has not yet expired. To the extent Paragraph “15” of the Complaint refers to the filing of a

pleading or entry of an order on the docket of these proceedings, CIT respectfully refers the

Court to such docket and the terms of the documents referenced therein for the provisions

and import thereof.

              16.     Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “16” of

the Complaint to the extent they refer to the filing of a pleading or entry of an order on the

docket of these proceedings, and respectfully refer the Court to such docket and the terms of

the documents referenced therein for the provisions and import thereof.

              17.     Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “17” of

the Complaint.



                                              -4-
  Case 18-04086        Doc 47   Filed 09/10/19 Entered 09/10/19 12:21:30          Desc Main
                                 Document     Page 5 of 16


                                          PARTIES

              18.      Upon information and belief, CIT denies knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph “18” of

the Complaint to the extent they refer to the filing of a pleading or entry of an order on the

docket of these proceedings, and respectfully refer the Court to such docket and the terms of

the documents referenced therein for the provisions and import thereof.

              19.      CIT denies the first sentence of the allegations contained in Paragraph

“19” of the Complaint. CIT admits the remainder of the allegations contained in Paragraph

19 of the Complaint.

              20.      CIT denies the first sentence of the allegations contained in Paragraph

“20” of the Complaint as it relates to the Transfers. CIT admits the remainder of the

allegations contained in Paragraph 20 of the Complaint.

              21.      CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “21” of the Complaint.

                                FACTUAL ALLEGATIONS

   A. The Events Leading to the Debtors’ Bankruptcy

              22.      CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “22” of the Complaint.

              23.      CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “23” of the Complaint.

              24.      CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “24” of the Complaint.



                                               -5-
  Case 18-04086      Doc 47     Filed 09/10/19 Entered 09/10/19 12:21:30          Desc Main
                                 Document     Page 6 of 16


              25.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “25” of the Complaint.

              26.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “26” of the Complaint.

              27.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “27” of the Complaint.

              28.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “28” of the Complaint.

              29.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “29” of the Complaint.

   B. The Parties’ Business Relationships

              30.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “30” of the Complaint.

              31.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “31” of the Complaint.

              32.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in the first sentence of Paragraph “32” of the

Complaint, and further denies knowledge or information as to the terms of any such Hana

Factoring Agreement or the grant of any security interest thereunder. CIT admits that it

entered into certain factoring and/or financing agreements with Consolidated Fibers Inc.

(“Consolidated”) which granted CIT certain interests in the assets of Consolidated in

exchange for various financial accommodations made by CIT to Consolidated.



                                              -6-
  Case 18-04086      Doc 47     Filed 09/10/19 Entered 09/10/19 12:21:30           Desc Main
                                 Document     Page 7 of 16


              33.     CIT admits that it is a party to the Assignment of Monies, but denies

the remainder of Paragraph “33” of the Complaint and further asserts that the terms and

provisions of the Assignment of Monies speaks for itself.

              34.     CIT admits that it is a party to the Assignment of Monies which was

entered into between Consolidated, Hana Financial, Inc. (“Hana”) and CIT, which

provides CIT with an assignment of amounts due to Consolidated from Hana in relation to

Hana’s obligations under the Hana Factoring Agreement (as defined in the Complaint), and

a direction to Hana to remit amounts owed to Consolidated pursuant to the Hana Factoring

Agreement to CIT. CIT further denies the characterization of the Assignment of Monies set

forth in Paragraph “34” of the Complaint.

              35.     Except as otherwise set forth in this paragraph, CIT denies knowledge

or information sufficient to form a belief as to the truth of the allegations contained in the

first sentence of Paragraph “35” of the Complaint and the first clause of the second sentence

of Paragraph “35” of the Complaint. CIT denies the allegations contained in the second

clause of the second sentence of Paragraph “35” of the Complaint.

   C. The Transfers to the Defendants

              36.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “36” of the Complaint because Plaintiff

has failed to provide sufficient information to make a determination, but in any event

responds that the content of Exhibit A speaks for itself.

              37.     CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “31” of the Complaint.



                                               -7-
  Case 18-04086      Doc 47     Filed 09/10/19 Entered 09/10/19 12:21:30         Desc Main
                                 Document     Page 8 of 16


               38.    CIT denies that any of the Transfers were made to or for the benefit of

CIT. CIT further denies knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph “38” of the Complaint because Plaintiff has failed

to provide sufficient information to make a determination, but in any event responds that

the content of Exhibit A speaks for itself.

               39.    Paragraph “39” of the Complaint sets forth Plaintiff’s reservation of

rights to amend the Complaint for which no response is required but in any event CIT

reserves their rights in full to respond to any such amendment.

                                     CLAIMS FOR RELIEF

                                              COUNT I

               (Avoidance of Preference Period Transfers – 11 U.S.C. § 547)

               40.    CIT repeats and realleges the allegations set forth in Paragraphs “1”

through “39” above with respect to the allegations contained in Paragraph “40” of the

Complaint.

               41.    CIT denies the allegations contained in Paragraph “41” of the

Complaint.

               42.    CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “42” of the Complaint.

               43.    CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “43” of the Complaint.

               44.    CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “44” of the Complaint and denies such

allegations as they relate to CIT.
                                                -8-
  Case 18-04086      Doc 47    Filed 09/10/19 Entered 09/10/19 12:21:30         Desc Main
                                Document     Page 9 of 16


              45.    CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “45” of the Complaint.

              46.    CIT denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in Paragraph “46” of the Complaint.

              47.    CIT responds that the content of Exhibit A speaks for itself, but in any

event denies that any Transfers made were preferential or may be avoided.

              48.    CIT denies the allegations contained in the first sentence of Paragraph

“48” of the Complaint, and denies knowledge or information sufficient to form a belief as to

the truth of the allegations contained in the second sentence of Paragraph “48” of the

Complaint as CIT does not know the truth or accuracy of the Debtors’ bankruptcy

schedules and proofs of claims filed by various creditors.

              49.    CIT denies the allegations contained in Paragraph “49” of the

Complaint.

                                         COUNT II

             (Avoidance of Fraudulent Conveyance – 11 U.S.C. § 548(a)(1)(B)

              50.    CIT repeats and realleges the allegations set forth in Paragraphs “1”

through “49” above with respect to the allegations contained in Paragraph “50” of the

Complaint.

              51.    CIT denies the allegations contained in Paragraph “51” of the

Complaint.

              52.    CIT denies the allegations contained in Paragraph “52” of the

Complaint.



                                              -9-
  Case 18-04086       Doc 47     Filed 09/10/19 Entered 09/10/19 12:21:30        Desc Main
                                  Document     Page 10 of 16


                                          COUNT III

                     (Recovery of Avoided Transfers – 11 U.S.C. § 550)

               53.    CIT repeats and realleges the allegations set forth in Paragraphs “1”

through “52” above with respect to the allegations contained in Paragraph “53” of the

Complaint.

               54.    CIT denies the allegations contained in Paragraph “54” of the

Complaint.

               55.    CIT denies the allegations contained in Paragraph “55” of the

Complaint.

               56.    CIT denies the allegations contained in Paragraph “56” of the

Complaint.

                                          COUNT IV

                  (Disallowance of all Claims – 11 U.S.C. § 502(d) and (j))

               57.    CIT repeats and realleges the allegations set forth in Paragraphs “1”

through “56” above with respect to the allegations contained in Paragraph “57” of the

Complaint.

               58.    CIT denies the allegations contained in Paragraph “58” of the

Complaint.

               59.    CIT admits that it has not paid the amount of the Transfers to Plaintiff,

but denies that CIT is liable to return the Transfers to Plaintiff.

               60.    CIT denies the allegations contained in Paragraph “60” of the

Complaint.



                                               -10-
  Case 18-04086       Doc 47    Filed 09/10/19 Entered 09/10/19 12:21:30            Desc Main
                                 Document     Page 11 of 16


               61.    CIT denies the allegations contained in Paragraph “61” of the

Complaint.

                ADDITIONAL FACTS COMMON TO ALL DEFENSES

               62.    CIT had a business relationship with Consolidated, whereby

Consolidated was a client of The CIT Group/Commercial Services Inc., and was provided

with certain financial accommodations by CIT, but Consolidated did not sell or assign to

CIT any accounts receivable paid by the Debtors during the preference period.

               63.    Accordingly, at no time relevant to the Complaint was CIT a

“creditor” of the Debtors in relation to the Debtors’ transactions with Consolidated and the

Transfers. At no time were any of the Transfers made to or for the benefit of CIT. At no

time relevant to the Complaint did the Debtors owe CIT money such that the Transfers

were not made on account of “antecedent debt owed by the debtor” to CIT. Finally, at no

point in time did CIT actually receive any of the Transfers.

               64.    To the extent CIT received any remittances from Hana after Hana

received the Transfers, such remittances represented payment for independent obligations of

Hana owed to Consolidated arising under the Hana Factoring Agreement and did not

constitute a conveyance of the Transfers. Accordingly, such funds remitted to CIT were

never property of the Debtors and did not constitute a subsequent transfer of property

originated from the Debtors.

               65.    Accordingly, with respect to CIT, the Plaintiff has failed to state a

claim. Notwithstanding Plaintiff’s failure to state a claim, CIT reserves its rights to assert all

of the additional defenses to avoidance and recovery of the Transfers as set forth below.



                                               -11-
  Case 18-04086      Doc 47     Filed 09/10/19 Entered 09/10/19 12:21:30           Desc Main
                                 Document     Page 12 of 16


                                      FIRST DEFENSE

              66.     The Complaint fails to state a claim upon which relief may be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), made applicable by Federal

Bankruptcy Rule 7012(b).

                                    SECOND DEFENSE

              67.     The Complaint fails to satisfy the notice pleading requirements of Rule

8 of the Federal Rules of Civil Procedure.

                                      THIRD DEFENSE

              68.     The Transfers were (a) in payment of debts incurred by the Plaintiff in

the ordinary course of business or financial affairs of the Plaintiff and the Defendants; and

(b) (i) were made in the ordinary course of business or financial affairs of the Plaintiff and

the Defendants, or (ii) were made according to ordinary business terms. Accordingly, the

Transfers may not be avoided pursuant to 11 U.S.C. § 547(c) (2).

                                    FOURTH DEFENSE

              69.     Subsequent to its receipt of the Transfers, Defendants gave new value

to and for the benefit of the Debtors, not secured by an otherwise unavoidable security

interest, on account of which new value the Debtors did not make an otherwise unavoidable

transfer to or for the benefit of Defendants. The new value that Defendants gave to the

Debtors was in amounts sufficient to diminish or eliminate any recovery that the Plaintiff

alleges it is entitled to in the Complaint. Accordingly, the Transfers may not be avoided by

the Plaintiff pursuant to 11 U.S.C. § 547(c)(4).




                                              -12-
  Case 18-04086        Doc 47    Filed 09/10/19 Entered 09/10/19 12:21:30        Desc Main
                                  Document     Page 13 of 16


                                         FIFTH DEFENSE

                 70.   The Transfers to Defendants were intended by the Plaintiff and

Defendants to be a contemporaneous exchange for new value given to the Plaintiff and were

in fact a substantially contemporaneous exchange. Accordingly, the Transfers may not be

avoided by the Plaintiff pursuant to 11 U.S.C. § 547(c)(1).

                                         SIXTH DEFENSE

                 71.   One or more of the Transfers are not recoverable because they were

prepayments or a return of unpaid for goods and therefore were not made on account of

antecedent debt.

                                     SEVENTH DEFENSE

                 72.   The Transfers are not recoverable from CIT because CIT was not a

creditor of the Debtors at the time of the Transfers.

                                     EIGHTH DEFENSE

                 73.   The Transfers are not recoverable from CIT because the Transfers were

not made to or for the benefit of CIT.

                                      NINTH DEFENSE

                 74.   The Transfers are not recoverable from CIT because CIT did not receive

the Transfers.

                                      TENTH DEFENSE

                 75.   The Transfers are not recoverable because the Debtors were not

insolvent at the time the Transfers were made.




                                               -13-
  Case 18-04086      Doc 47     Filed 09/10/19 Entered 09/10/19 12:21:30          Desc Main
                                 Document     Page 14 of 16


                                   ELEVENTH DEFENSE

              76.     Defendants acted in good faith and provided Plaintiff with value in

accordance with the requirements of 11 U.S.C. § 548(c). Accordingly, the Transfers may not

be avoided by the Plaintiff pursuant to 11 U.S.C § 548(c).

                                  TWELVETH DEFENSE

              77.     The Transfers may not be recovered by Plaintiff pursuant to 11 U.S.C.

§ 550 because, to the extent CIT received any of the Transfers, CIT took such Transfers for

value, in good faith and without knowledge of the alleged voidability thereof.

                                 THIRTEENTH DEFENSE

              78.     The Transfers may not be recovered by Plaintiff pursuant to 11 U.S.C.

§ 550 to the extent the Plaintiff has already recovered the value of such Transfers from

another transferee, including Consolidated.

                                 FOURTEENTH DEFENSE

              79.     CIT reserves the right to assert any other claims or defenses as may be

available or become available to it during the course of these proceedings.




                                              -14-
 Case 18-04086    Doc 47    Filed 09/10/19 Entered 09/10/19 12:21:30          Desc Main
                             Document     Page 15 of 16


      WHEREFORE, CIT, demands judgment:

            (a)    dismissing the Complaint;

            (b)    for the costs and disbursements of this adversary proceeding; and

            (c)    for such other and further relief as the Court deems just and proper.

Dated: September 10, 2019


                                        HAHN & HESSEN LLP
                                        Attorneys for CIT Group Inc. and The CIT
                                        Group/Commercial Services, Inc.


                                        By: /s/ Rosanne Thomas Matzat
                                            Rosanne Thomas Matzat [PHV-28248]
                                            A Member of the Firm
                                            488 Madison Avenue, 15th Floor
                                            New York, NY 10022
                                            (212) 478-7200 - Telephone
                                            (212) 478-7400 - Facsimile




                                          -15-
  Case 18-04086      Doc 47    Filed 09/10/19 Entered 09/10/19 12:21:30        Desc Main
                                Document     Page 16 of 16


                               CERTIFICATE OF SERVICE

I, Rosanne T. Matzat, hereby certify that on September 10, 2019, a true and correct copy of

CIT’s Answer to Complaint to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§ 547,

548, 549 and 550 and to Disallow Claims Pursuant to 11 U.S.C. §502 was served upon the

following counsel by first class U.S. mail, postage prepaid:


Adrienne K. Walker
Timothy J. McKeon
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111

-and-

Joseph L. Steinfeld, Jr., Esq.
Kara E. Casteel, Esq.
Bridgette G. McGrath, Esq.
2600 Eagan Woods Drive, Suite 400
St. Paul, MN 55121

-and-

Edward E. Neiger, Esq.
151 West 46th St., 4th Floor
New York, NY 10036

                                                /s/ Rosanne Thomas Matzat
                                                Rosanne Thomas Matzat [PHV-28248]
